         Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 1 of 15




                          UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO


  YELLOWSTONE TO UINTAS                        Case No. 4:20-cv-00192-DCN
  CONNECTION, and ALLIANCE FOR
  THE WILD ROCKIES,                            MEMORANDUM DECISION AND
                                               ORDER
                 Plaintiffs,

  v.

  MEL BOLLING, Forest Supervisor
  Caribou-Targhee National Forest; NORA
  RASURE, Regional Forester for
  Intermountain Region, UNITED
  STATES FOREST SERVICE, an agency
  of the U.S. Department of Agriculture,
  and the UNITED STATES ARMY
  CORPS OF ENGINEERS,

                Defendants,
  and

  LOWER VALLEY ENERGY, INC., and
  STATE OF WYOMING,

                Defendant-Intervenors.



                                   I. INTRODUCTION

        Pending before the Court are Defendants’ first Motion to Dismiss (Dkt. 23) and

renewed Motion to Dismiss (Dkt. 36). On February 4, 2021, the Court held oral argument

and took the motions under advisement. Upon review, and for the reasons set forth below,

the Court DENIES the first motion as MOOT and DENIES the second motion on its merits.



MEMORANDUM DECISION AND ORDER - 1
        Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 2 of 15




                                    II. BACKGROUND

       This lawsuit involves the proposed installation of a natural gas pipeline stretching

from Afton, Wyoming, to Montpelier, Idaho. To provide natural gas to the residents of the

Afton and Star Valley, Wyoming area, Lower Valley Energy, Inc. (“LVE”) has proposed

to construct, operate, and maintain a 12-inch or less diameter high pressure natural gas

pipeline, referred to as the Crow Creek Pipeline project, connecting a receiving facility in

Afton with a Williams Gas Company interstate trunk line located south of Montpelier,

Idaho. In addition to the pipeline itself and the utility corridor, there will be above-ground

facilities such as valves and staging areas. The proposed pipeline would traverse the

Caribou-Targhee National Forest.

       In their Amended Complaint, Plaintiffs challenge the United States Forest Service’s

(the “Forest Service”) and the United States Army Corps of Engineers’ (the “Army”)

approvals of the natural gas pipeline proposed by LVE. Plaintiffs are non-profit public

interest organizations dedicated to protecting aspects of the environment. Counts One

through Six of the Amended Complaint were included in the Complaint. Those counts

challenge the Forest Service’s environmental impact statement and record of decision

approving the construction, operation, and maintenance of the pipeline across national

forest service lands. Plaintiffs allege that the Forest Service’s approval violates a variety of

environmental statutes, including the National Environmental Policy Act and the

Endangered Species Act.

       The Amended Complaint includes a new seventh claim as well. That claim

challenges the Forest Service and Army’s authorization of certain portions of the project


MEMORANDUM DECISION AND ORDER - 2
         Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 3 of 15




under Nationwide Permit 12 (“NWP 12”). Plaintiffs allege that the agencies’ authorizations

are invalid because the United States District Court for the District of Montana issued a

preliminary injunction to that effect, and because there is no other valid permit for the

portions of the pipeline.

        In May 2020, LVE sought a service area determination and waiver of the Natural

Gas Act (“NGA”) pursuant to 15 U.S.C. § 717f(f) from the Federal Energy Regulatory

Commission (“FERC”). See generally Dkt. 36-3.1 Ultimately, in July 2020, FERC granted

LVE a service area determination, determined that LVE was a local distribution company,

and granted LVE a waiver of the rules and regulations under the NGA. Id. at 5–6. These

concepts and FERC’s order are discussed more fully below.

        In April 2020, shortly before LVE sought the determination and waiver, Plaintiffs

initiated this action.2 Dkt. 1. After receiving an extension, and in lieu of filing an answer,

Defendants filed a motion to dismiss this case for lack of subject matter jurisdiction. Dkt.

23. Plaintiffs filed a response in opposition. Dkt. 25. Defendants filed a reply. Dkt 26.

Pursuant to the Court’s Order adopting the parties’ litigation plan (Dkt. 18), however,

Plaintiffs then filed their Amended Complaint on September 11, 2020 (Dkt. 27). Therefore,

Defendants correctly conceded at the hearing that their first motion to dismiss became moot


1
 The order is also available in the Federal Energy Guidelines: FERC Reports. Lower Valley Energy, Inc.,
172 FERC ¶ 62,013 (2020).

2
 Although the parties did not raise this issue, the Court notes that the local distribution determination came
after this case was initiated. It was, therefore, arguable that this case, as originally pleaded, should have
been filed in the court of appeals. However, both parties relied on FERC’s order. And more critically,
Defendants did not argue that it was improper for the Court to assess FERC’s order in coming to its
determination. Ultimately, when FERC’s order, the timing of the Amended Complaint, and the rules of law
explained in this Order are considered, this case must remain before this Court.


MEMORANDUM DECISION AND ORDER - 3
        Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 4 of 15




upon Plaintiffs’ filing of their Amended Complaint. Ramirez v. Cty. of San Bernardino,

806 F.3d 1002, 1008 (9th Cir. 2015) (stating that an “amended complaint supersedes the

original, the latter being treated thereafter as non-existent” (cleaned up)).

       In response to the Amended Complaint, Defendants filed a renewed motion to

dismiss instead of an answer. Dkt 36. Defendants’ renewed motion largely consolidates

their prior briefing on the NGA issue. They contend that the NGA divests this Court of

subject-matter jurisdiction and that a United States Court of Appeals has original and

exclusive jurisdiction over this case. They also add a short argument regarding whether

Plaintiffs may challenge Defendants’ reliance on NWP 12 in this case. The Court held a

hearing on the matter on February 4, 2021. The issue is now ripe for adjudication.

                                 III. LEGAL STANDARD

       A federal court may not entertain an action over which it has no jurisdiction. A

motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges a court’s

subject-matter jurisdiction. A lack of jurisdiction is presumed unless the party asserting

jurisdiction establishes that it exists. See Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S. 375, 377 (1994). If the court determines that it does not have subject-matter

jurisdiction, it must dismiss the claim. Fed. R. Civ. P. 12(h)(3).

                                     IV. DISCUSSION

       The parties agree that if the jurisdictional section of the NGA, 15 U.S.C. §

717r(d)(1), applied in this case, this Court would not have jurisdiction since that statute

would provide one of the United States Courts of Appeals with “original and exclusive

jurisdiction.” See Dkt. 39, at 2. The main issue before the Court is whether § 717r(d)(1)


MEMORANDUM DECISION AND ORDER - 4
        Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 5 of 15




indeed applies in this case. In short, the answer is it does not apply to this case because

FERC has designated LVE a local distributor, and therefore LVE and its proposed pipeline

are not subject to § 717r(d)(1). The text of the NGA, the NGA’s legislative history, a

plentitude of caselaw, and FERC’s order in this case all support this conclusion. The Court

addresses this issue first and then addresses Defendants’ arguments related to count seven.

   A. Jurisdiction Under the NGA

       District courts have general federal question jurisdiction under 28 U.S.C. § 1331.

Therefore, the default rule is that persons seeking review of agency action go first to district

court rather than to a court of appeals. Initial review of agency decisions occurs at the

appellate court level only when a direct review statute specifically gives the court of

appeals subject matter jurisdiction to directly review agency action. The burden of

establishing subject matter jurisdiction rests upon the party asserting it. See, Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Here, the issue is whether the

applicable statute specifically gives the court of appeals subject matter jurisdiction to

directly review the agency action as an exception to the default rule.

       Congress passed the NGA to provide “a comprehensive scheme of federal

regulation of all wholesales of natural gas in interstate commerce.” S. Coast Air Quality

Management Dist. v. FERC, 621 F.3d 1085, 1090 (9th Cir. 2010) (quoting N. Natural Gas

Co. v. State Corp. Comm’n, 372 U.S. 84, 91 (1963)). The Court begins its analysis with the

plain language of the NGA. See Guido v. Mount Lemmon Fire Dist., 859 F.3d 1168, 1171

n.1 (9th Cir. 2017). Section 1(b) of the NGA dictates whether the NGA is applicable in a

certain scenario:


MEMORANDUM DECISION AND ORDER - 5
         Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 6 of 15




        The provisions of this chapter shall apply to the transportation of natural gas
        in interstate commerce, to the sale in interstate commerce of natural gas for
        resale for ultimate public consumption for domestic, commercial, industrial,
        or any other use, and to natural-gas companies engaged in such transportation
        or sale, and to the importation or exportation of natural gas in foreign
        commerce and to persons engaged in such importation or exportation, but
        shall not apply to any other transportation or sale of natural gas or to the local
        distribution of natural gas or to the facilities used for such distribution or to
        the production or gathering of natural gas.

15 U.S.C. § 717(b) (emphasis added).3 Section 7(f) is the mechanism by which an entity

avails itself of the Section 1(b) local distribution exemption. Specifically, Section 7(f)

states, “If [FERC] has determined a service area pursuant to this subsection, transportation

to ultimate consumers in such service area by the holder of such service area determination,

even if across State lines, shall be subject to the exclusive jurisdiction of the State

commission in the State in which the gas is consumed.” 15 U.S.C. § 717f(f)(2) (emphasis

added). In other words, entities that receive a service area determination that they provide

local distribution of natural gas, including interstate pipelines, are exempt from the

provisions of the NGA.

        This statutory backdrop elucidates the meaning of the jurisdictional text of the NGA

at issue in this case—§ 717r(d)(1). It states, “The United States Court of Appeals for the

circuit in which a facility subject to section 717b of this title or section 717f of this title is

proposed to be constructed, expanded, or operated shall have original and exclusive

jurisdiction over any civil action for the review of an order or action of a Federal agency




3
  Many of the sections of the NGA are commonly referred to as they appear in their chronological order in
the NGA, meaning that 15 U.S.C. § 717 as the first section of the NGA is referred to as “Section 1.” In turn,
15 U.S.C. § 717f is referred to as “Section 7.” The Court follows this standard practice in this Order.


MEMORANDUM DECISION AND ORDER - 6
          Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 7 of 15




(other than [FERC]) or State administrative agency acting pursuant to Federal law . . . .”

Id. Thus, the NGA provides that the only civil actions that must be filed as original

proceedings in federal circuit courts are those in which a facility is subject to the listed

provisions of the NGA. This is an exception to the general rule that district courts have

original jurisdiction of federal questions. 28 U.S.C. § 1331; cf. Sierra Club v. United States

Army Corps of Eng’rs, 981 F.3d 251, 257 (4th Cir. 2020).

         The Court concludes that this statutory text is plain and unambiguous, and the Court

therefore need not look to legislative history. See Guido, 859 F3d at 1171 n.1 (“Only when

statutes are ambiguous may courts look to legislative history.” (cleaned up)). Nonetheless,

even if the text of the NGA were somehow unclear or ambiguous, the legislative history of

the NGA further illustrates that a local distribution service area determination removes

FERC and the NGA from the equation. As explained by Congress, Section 7(f) allows

entities, even those with interstate pipelines and interstate services, to be deemed local

distributors:

         In a handful of instances, there are local distribution companies that have
         customers in service areas that straddle state lines. Because they provide
         service in more than one state, they ordinarily would be regulated by FERC.
         However, section 7(f) of the [NGA] allows FERC to make a determination
         that such a company is performing a local distribution function. If it makes
         such a determination, the natural gas company may “enlarge or extend its
         facilities” in that service area for the purpose of supplying increased market
         demands in the service area without further authorization by FERC.

S. Rep. No. 100-486, 1988 WL 170006, at *1 (1988). The Senate report goes on to

state:

         In those instances, transportation of natural gas to ultimate consumers in such
         service area by the holder of such service area determination shall be subject


MEMORANDUM DECISION AND ORDER - 7
         Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 8 of 15




       to the exclusive jurisdiction of the State commission in the State in which the
       gas is consumed. The section shall apply even if the transportation is across
       State lines.
       ....

       The Committee encourages all natural gas companies who perform activities
       of a local distribution nature in service areas which cross state lines to see[k]
       a section 7(f) . . . service area determination. Once granted, the retail
       transportation of natural gas by the holder of the service area determination
       will be subject to state regulation in the state in which the gas is consumed,
       rather than federal regulation.

Id. at *3–4 (emphasis added). This legislative intent was codified in the previously noted

Section 7(f)(2). It demonstrates that Congress intended to exempt certain interstate gas

distribution entities through a Section 7(f) service area determination.4

       With these points in mind, it is no surprise that binding and persuasive precedents

are replete with statements that once an entity receives a service area determination of local

distribution, the NGA does not apply and instead the applicable state agency regulates that

entity’s gas distribution activities. See Gen. Motors Corp. v. Tracy, 519 U.S. 278, 284 n.3

(1997) (“Section 1(b) of the NGA, . . . explicitly exempts local distribution of natural gas

from federal regulation.” (cleaned up)); Nw. Cent. Pipeline Corp. v. State Corp. Comm’n,

489 U.S. 493, 507 (1989) (“Section 1(b) of the NGA . . . , also expressly carves out a

regulatory role for the States, however, providing that the States retain jurisdiction over . .

. local distribution, and distribution facilities . . . .”); Fed. Power Comm’n v. Panhandle E.

Pipe Line Co., 337 U.S. 498, 503–04 (1949) (“Congress in § 1(b) of the [NGA] not only

prescribed the intended reach of [FERC’s] power, but also specified the areas into which


4
  Although Defendants make a countervailing textual argument, discussed further below, they do not argue
the NGA is unclear or ambiguous, and they do not cite any legislative history to support their position.


MEMORANDUM DECISION AND ORDER - 8
         Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 9 of 15




this power was not to extend,” noting that one of these areas was “the local distribution of

natural gas.”); S. Coast Air Quality Management Dist., 621 F.3d at 1091 (“Notably,

however, the [NGA] specifically exempted from federal regulation the local distribution of

natural gas . . . .” (cleaned up)); E. & J. Gallo Winery v. EnCana Corp., 503 F.3d 1027,

1036 (9th Cir. 2007) (“The NGA is expressly inapplicable to . . . [‘]the local distribution

of natural gas or to the facilities used for such distribution or to the production or gathering

of natural gas.’” (quoting 15 U.S.C. § 717(b))); Washington Gas Light Co. v. Prince

George’s Cty. Council, 711 F.3d 412, 423 n.8 (4th Cir. 2013) (“[B]oth Congress and FERC

have expressly indicated that the NGA does not apply to local distribution pipelines . . .

.”).5

        Here, FERC determined that LVE is a local distribution company. LVE applied for

and received a waiver of FERC’s “regulatory requirements ordinarily applicable to natural

gas companies under the NGA” through a local distribution service area determination.

Dkt. 36-3, at 2. In granting the waiver, FERC noted the interstate aspect of the Crow Creek

Pipeline project, mentioned similar cases to LVE’s, and analyzed four factors involved in

determining whether an entity qualifies for a local distribution service area determination.


5
  Defendants argue that Washington Gas Light Co. is unhelpful because the issue before the court was
preemption, not jurisdiction. Dkt. 36, at 18–19. While the holding of that case indeed dealt with preemption
rather than jurisdiction, see 711 F.3d at 424, which reduces the persuasive value of the court’s statements
about the NGA not applying to local distributors, those statements remain somewhat persuasive because
the district court and the Fourth Circuit both agreed that, based on the designation of the company as a local
distributor, FERC had no jurisdiction and the NGA did not apply. As the district court observed, “FERC’s
issuance of a blanket certificate resulted in the designation of a service area that, although crossing state
lines, treats Washington Gas as a local distribution company.” Id. at 424 (cleaned up). And the Fourth
Circuit stated that because the company was designated as a local distributor it was not subject to the NGA.
Id. at 414. Beyond that, even if Washington Gas Light Co. lacked persuasive value, the binding precedent
cited does not. Therefore, Defendants argument regarding Washington Gas Light Co.’s persuasive value is
uncompelling.


MEMORANDUM DECISION AND ORDER - 9
       Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 10 of 15




Id. at 5–6. FERC specifically noted that “[a]lthough LVE will own facilities that cross state

lines, it will operate as a [local distribution company] within its service area,” and it will

be regulated exclusively by the Idaho Public Utility Commission and the Wyoming Public

Service Commission. Id. at 3, 6. Ultimately, FERC granted LVE a Section 7(f) service area

determination, determined that LVE was a local distribution company, and granted LVE a

waiver of the rules and regulations under the NGA. Id. at 6–7.

       Consequently, when Section 1(b), Section 7(f)(2), and § 717r(d)(1) are read

together, the court of appeals does not have original jurisdiction over this case because

LVE is a local distributor, which in turn means that § 717r(d)(1) does not apply. The

legislative history and caselaw discussed add further credence to this conclusion.

       Nevertheless, Defendants make several arguments that § 717r(d)(1) indeed applies,

none of which are persuasive. Defendants first focus on the phrase in § 717r(d)(1) “any

civil action for the review of an order or action of a Federal agency” and suggest that this

means that a United States Court of Appeals has jurisdiction over this case due to the Forest

Service’s and Army’s challenged approval. Dkt. 36, at 14. But this argument neglects the

earlier qualifying phrase “in which a facility subject to section 717b of this title or section

717f of this title,” limiting the grant of jurisdiction to situations in which the entity is

subject to those provisions. The argument also ignores the process for obtaining a service

area determination of local distribution and the plain language of Section 1(b), which states

that the provisions of the NGA do not apply to the local distribution of natural gas.

Therefore, Defendants’ opposing textual argument is unavailing.

       Defendants next cite cases in which the Ninth Circuit and Fourth Circuit have


MEMORANDUM DECISION AND ORDER - 10
         Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 11 of 15




exercised original jurisdiction over challenges to federal approvals pertaining to the

expansion, modification, and construction of interstate natural gas pipelines. However, the

cases Defendants cite are inapposite because they dealt with situations in which FERC was

in fact involved in regulating the entities, which in turn was why the courts of appeals had

original and exclusive jurisdiction over those cases.6

        Defendants next argue that Plaintiffs cannot avoid § 717r(d)(1)’s requirements by

not including FERC as a defendant in this case. Dkt. 36, at 16. This argument wholly misses

the mark. By its own terms, § 717r(d)(1) does not concern itself with whether FERC is a

defendant. Such an issue is immaterial to whether § 717r(d)(1) applies.

        Additionally, Defendants misread a line from FERC’s order in this case and similar

lines from comparable cases. Defendants focus on the phrase, “The Commission has

consistently recognized that a service area determination under NGA section 7(f) is

appropriate for a company primarily engaged in the business of local distribution of natural



6
  As background to the following case citations, Section 7(c)(1)(A) addresses the Certificate of Public
Convenience and Necessity requirement for facilities that are subject to FERC regulation. See 15 U.S.C. §
717f(c)(1)(A). Again, in all the cases Defendants cite, the entities were subject to FERC regulation and the
NGA as is evident from their seeking a certificate. See Am. Energy Corp. v. Rockies Express Pipeline LLC,
622 F.3d 602 (6th Cir. 2010) (addressing pipeline that received a Certificate of Public Convenience and
Necessity from FERC); Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt., 698 F.3d 1101, 1108
(9th Cir. 2012) (“Ruby Pipeline . . . filed a formal application with the Federal Energy Regulatory
Commission (FERC) seeking a Certificate of Public Convenience and Necessity (“Certificate”), see 15
U.S.C. § 717f(c)(1)(A), authorizing the Project”); Pub. Utilities Comm’n of State of Cal. v. F.E.R.C., 100
F.3d 1451, 1456 (9th Cir. 1996) (“Mojave Pipeline . . . holds a FERC-issued section 7 certificate of public
convenience and necessity . . . . Mojave Pipeline applied to FERC for another section 7 certificate to
construct its proposed Northward Expansion.”); Cowpasture River Pres. Ass’n v. Forest Serv., 911 F.3d
150, 160 (4th Cir. 2018), rev’d and remanded on other grounds 140 S. Ct. 1837 (2020) (addressing a
pipeline that received a Certificate of Public Convenience and Necessity from FERC); Sierra Club, Inc. v.
United States Forest Service, 897 F.3d 582 (4th Cir. 2018) (addressing a pipeline that received a Certificate
of Public Convenience and Necessity from FERC); Palm Beach County Envtl. Coal. v. Florida, 651 F.
Supp. 2d 1328, 1345 (S.D. Fla. 2009) (addressing extension of pipeline that received a Certificate of Public
Convenience and Necessity from FERC).


MEMORANDUM DECISION AND ORDER - 11
       Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 12 of 15




gas, but subject to [FERC’s] NGA jurisdiction because its facilities cross state lines.” Dkt.

36-3, at 4. They claim this indicates that LVE is subject to 717f, and therefore § 717r(d)(1)

applies. Dkt. 42, at 3–4.

       However, this argument misreads the phrase. LVE was subject to FERC’s NGA

regulation at the time LVE applied for a service area determination and waiver. After FERC

granted the waiver, however, the regulations no longer applied—and still do not—by

operation of the Section 7(f) determination and Section 1(b) under the NGA. Merely

because a provision of law applies at one time does not mean it always does. And merely

because LVE was subject to the NGA when it applied for a Section 7(f) service area

determination does not mean it always is subject to the NGA. Indeed, the language and

purpose of Section 1(b) and Section 7(f) are in place to identify when a certain entity is

exempt from the NGA. The next line of FERC’s order clarifies this same purpose: “The

purpose of section 7(f) is to enable a company to enlarge or extend its facilities to supply

market demand without prior [FERC] approval.” Dkt. 36-3, at 4–5. Moreover, the ultimate

disposition of the FERC order itself confirms that the provisions of the NGA are

inapplicable. That is, LVE is a local distributor and the rules and regulations of the NGA

have been waived for the Crow Creek Pipeline project. Lastly, Defendants are correct that

the similar FERC orders have the same line, but those orders are unhelpful to Defendants

for these same reasons. See City of Clarksville, Tennessee, 146 FERC ¶ 61,074 (2014),

reh’g denied, 155 FERC ¶ 61,184 (2016) (same result as the FERC order in this case); City

of Toccoa, 125 FERC ¶ 61,048 (2008) (same result); Kinder Morgan Interstate Gas




MEMORANDUM DECISION AND ORDER - 12
         Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 13 of 15




Transmission LLC, 94 FERC ¶ 61,078 (2001) (same result); Northern Lights, Inc., 84

FERC ¶ 61,117 (1998) (same result).

        Finally, Defendants seem to think because the Crow Creek Pipeline will cross the

state line of Idaho and Wyoming, the NGA ipso facto continues to apply despite a local

distribution service area determination.7 But the NGA itself, the caselaw cited, and the

record in this case conclusively and swiftly put an end to such a meritless legal position. It

appears Congress has concluded that an interstate natural gas operation can still be

determined a local distribution, which is the essential criterion under the NGA for

exemption in this case. See 15 U.S.C. § 717(b) (mandating that the NGA does not apply to

the local distribution of natural gas); id. § 717f(f)(2) (providing exclusive oversight over

the local distribution of natural gas to state commission “even if across State lines”).8

Therefore, the fact that the pipeline or activities of the natural gas entity—here LVE—

cross state lines does not alter whether the entity is a local distributor. This in turn

determines whether the NGA, and more specifically § 717r(d)(1), applies. Simply put, it

does not.9


7
  Defendants correctly concede that a pipeline solely within one state that is regulated by the state would
not be subject to the NGA. 15 U.S.C. § 717(c); Gen. Motors Corp., 519 U.S. at 284 n.3 (“[T]he Hinshaw
Amendment to the NGA, 15 U.S.C. § 717(c), exempts from FERC regulation intrastate pipelines that
operate exclusively in one State and with rates and service regulated by the State.”). What Defendants do
not realize, however, is this point further illustrates that Section 1(b) exempts interstate local distributors
because, otherwise, subsections (b) and (c) of Section 1 would be redundant. See Animal Legal Def. Fund
v. United States Dep’t of Agric., 935 F.3d 858, 870 (9th Cir. 2019) (applying the statutory canon of
construction presumption against redundancy).
8
  The Natural Gas Policy Act, which works in tandem with the NGA, also instructs that an interstate
operation can be a local distribution. See 15 U.S.C. § 3371 (a)(1)(A) (explaining that FERC “may, by rule
or order, authorize any interstate pipeline to transport natural gas on behalf of any intrastate pipeline; and
any local distribution company.”); id. § 3431 (connecting this authorization to Section 1(b) of the NGA).
9




MEMORANDUM DECISION AND ORDER - 13
       Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 14 of 15




   B. Count Seven

       Defendants also contend that count seven in the Amended Complaint must be

dismissed. They argue that “even if this Court had subject-matter jurisdiction to hear

Plaintiffs’ challenge under the NGA, the Court must conclude that Congress did not intend

to waive sovereign immunity in regard to suits against” the Army under the Clean Water

Act. Dkt. 36, at 20 (cleaned up). However, Defendants concede that an Endangered Species

Act “challenge to the Corps’ 2017 reissuance of NWP 12 itself would need to be brought

in district court . . . .” Id. at 14. And Defendants admit that they are relying on NWP 12 in

this case. Id. at 13. The case that Plaintiffs cite supports this concession. Sierra Club, 981

F.3d at 258 (noting that such a challenge to the NWP 12 “is properly reviewable in the

district court” and that the Fourth Circuit likely did “not possess jurisdiction to address

such a challenge”).

       Lastly, Defendants’ statement that “Plaintiffs have not brought that claim” is simply

inaccurate. See id. The Amended Complaint states:

       In summary, the Crow Creek Pipeline relies on NWP 12 to establish
       compliance with Section 404 of the Clean Water Act. However, NWP 12 is
       unlawful because it violates the ESA. Accordingly, to the extent the Crow
       Creek Pipeline relies on NWP 12, and/or to the extent the Corps issued
       verification of a pre-construction notification under NWP 12, the Forest
       Service and/or Corps are violating the ESA because NWP 12 must undergo
       programmatic ESA Section 7 consultation before it can be used to approve
       any new oil or gas pipelines.

Dkt 27, ¶ 229. Thus, Plaintiffs’ claim that NWP 12 must undergo programmatic

Endangered Species Act consultation before it can be used for the Crow Creek Pipeline

will remain before this Court. Because Plaintiffs themselves acknowledge that their theory



MEMORANDUM DECISION AND ORDER - 14
       Case 4:20-cv-00192-DCN Document 47 Filed 03/08/21 Page 15 of 15




under the Clean Water Act is no longer necessary, they must not proceed on that basis. See

Dkt. 39, at 17–18. In sum, count seven is not dismissed.

                                   V. CONCLUSION

      For the foregoing reasons, 15 U.S.C. § 717r(d)(1) does not apply to this case.

Therefore, this Court is not deprived of its original jurisdiction under 28 U.S.C. § 1331.

Additionally, count seven appears, on the arguments made here, to be properly before the

Court. Accordingly, Defendant’s renewed motion to dismiss must be denied.

                                      VI. ORDER

The Court HEREBY ORDERS:

      1. Defendants’ first Motion to Dismiss (Dkt. 23) is DENIED as MOOT.

      2. Defendants’ renewed Motion to Dismiss (Dkt. 36) is DENIED on the merits.


                                                DATED: March 8, 2021


                                                _________________________
                                                David C. Nye
                                                Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 15
